Citation Nr: 0704362	
Decision Date: 02/12/07    Archive Date: 02/22/07

DOCKET NO.  05-12 724	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an apportionment of the veteran's VA benefits.


ATTORNEY FOR THE BOARD

S. M. Kreitlow, Associate Counsel




INTRODUCTION

The veteran served on active duty from January 1978 to March 
1995.  The appellant is the veteran's ex-wife.  

This claim comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2004 Special Apportionment 
Determination of the Department of Veterans  Affairs (VA) 
Regional Office (RO) in St. Petersburg, Florida, denying an 
apportionment of the veteran's VA disability compensation 
benefits.   


FINDINGS OF FACT

1.  The appellant and veteran were married in April 1978.  
They separated in September 2002, and their marriage was 
dissolved by court decree on October [redaced], 2004.

2.  Since April 1995, the veteran has received VA benefits 
that included additional compensation for the appellant.

3.  Prior to the dissolution of their marriage in October 
2004, the appellant did not reside with the veteran nor did 
she receive any monetary support from the veteran.

4.  The veteran failed to reasonably discharge his 
responsibility for the appellant's support prior to the 
dissolution of their marriage on October [redacted], 2004.




CONCLUSION OF LAW

The criteria for an apportionment of the veteran's VA 
disability compensation benefits in the amount paid the 
veteran as dependency allowance for the appellant are met 
prior to October [redacted], 2004.  38 U.S.C.A. §§ 5107, 5307 (West 
2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.450, 3.451 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A veteran's benefits may be apportioned if the veteran is not 
residing with his or her spouse or his or her children and a 
claim for apportionment is filed for or on behalf of the 
spouse or children.  38 C.F.R. § 3.452(a) (2006).

VA regulations provide for two types of apportionments.  The 
first type is a "general" apportionment, which may be paid 
under the circumstances set forth in 38 C.F.R. § 3.450 
(2006).  More specifically, all or any part of the 
compensation  payable on account of any veteran may be 
apportioned if the veteran is not residing with his spouse 
and the veteran is not reasonably discharging his 
responsibility for the spouse's support.  38 U.S.C.A. § 
5307(a)(2) (West 2002); 38 C.F.R. § 3.450(a)(1)(ii) (2006).  
It is not necessary for the claimant to establish the 
existence of hardship in order to obtain an apportionment 
under 38 C.F.R. § 3.450.  See Hall v. Brown, 5  Vet. App. 294 
(1993).

The second type is a "special" apportionment.  Under this 
type of apportionment, without regard to any other provision 
regarding apportionment, where hardship is shown to exist, 
compensation may be apportioned between the veteran and his 
spouse on the basis of the facts of the individual case as 
long as it does not cause undue hardship to the other persons 
in interest.  In determining the basis for special 
apportionment, consideration is to be given to such factors 
as the amount of VA benefits payable, other income and 
resources of the veteran and those dependents in whose behalf 
the apportionment is claimed, and the special needs of the 
veteran, his dependents and the apportionment claimants.  
Apportionment of more than 50 percent of the veteran's 
benefits is ordinarily considered to constitute undue 
hardship on him or her; but apportionment of less than 20 
percent of his or her benefits is ordinarily considered 
insufficient to constitute a reasonable basis for any 
apportionee.  38 C.F.R. § 3.451 (2006).  The special 
apportionment was apparently designed to provide for an 
apportionment in situations where a veteran is reasonably 
discharging his responsibility for the support of any 
claimant who might be entitled to a "general" 
apportionment, but special circumstances exist which warrant 
giving "dependents" additional support.  See, e. g., Vet. 
Reg. No. 6(c),  Instruction No. 2, VI (Oct. 1934); cf. Vet. 
Reg. No. 6(c), 4 (June 1934).

Both of these types of apportionments (either "general" or 
"special" apportionment) are payable to a spouse, in 
relevant part.  38 U.S.C.A. § 5307(a)(2) (West 2002); 38 
C.F.R. §§ 3.450(a)(1)(ii), 3.451 (2006).  A "spouse" is a 
person of the opposite sex who is a wife or husband.  38 
U.S.C.A. § 101(31) (West 2002).  A "wife" is a person whose 
marriage to the veteran meets the requirements of 38 C.F.R. § 
3.1(j) (2006) and 38 C.F.R. § 3.50(a) (2006).  Under 38 
C.F.R. § 3.1(j), a "marriage" must be valid under either 
the law of the place where the parties resided at the time of 
marriage or the law of the place where the parties resided 
when the rights to benefits accrued.  See also 38 C.F.R. § 
3.205 (2006).

In this case, the record contains a marriage certificate 
which shows that the appellant and veteran were married in 
April 1978.  A copy of a judgment of divorce from the Circuit 
Court, Seventh Judicial District, of Volusia County, Florida, 
shows that it granted dissolution of their marriage on 
October [redacted], 2004.  

The appellant's claim is barred by law after October [redacted], 2004 
because the court order dissolved her marriage to the 
veteran.  Apportionment of a veteran's VA compensation 
benefits is payable only to certain dependents, such as a 
spouse.  Therefore, once the appellant's marriage to the 
veteran was dissolved, she was no longer entitled to an 
apportionment of the veteran's VA benefits because she was no 
longer his spouse.  

However, since the appellant filed her claim in January 2004 
while she was still the veteran's spouse, the Board must 
consider whether an apportionment of the veteran's benefits 
should be made prior to the date of the dissolution of her 
marriage to the veteran in October 2004.

The Board finds that the evidence supports the granting of an 
apportionment of the veteran's VA benefits from January 2004 
to October 2004.  According to the aforementioned statutory 
and regulatory provisions, the Secretary of Veterans Affairs 
has discretion to grant an apportionment of a veteran's 
monetary benefits when it is demonstrated that the veteran is 
not otherwise reasonably discharging his financial 
responsibility to support his spouse or when a spouse 
demonstrates financial need.  

As of April 1, 1995, the veteran has been entitled to receive 
VA disability benefits for multiple disabilities with a 
combined disability rating of 40 percent plus a bilateral 
fact of 3.4 percent.  The initial award letter from July 1995 
indicates that the veteran was receiving additional benefits 
for his dependents, including his spouse (the appellant).  
There is no indication that the veteran was not receiving 
additional benefits for his spouse until November 2004.  In 
November 2004 the veteran notified VA of his divorce.  By 
letter dated in March 2005, the veteran's was notified that 
his spouse had been removed from his award effective December 
1, 2004 and he was now being paid as a single veteran.

The evidence shows that the appellant and veteran separated 
in September 2002.  From then until their divorce was final 
in October 2004, it does not appear that the veteran was 
providing any financial support for the appellant.  In 
January 2004, the appellant provided a Financial Status 
Report and other documents in which she reported receiving no 
income, except for food stamps in the amount of $141.00 per 
month.  The veteran submitted a statement in May 2004 in 
which he did not report any direct payment of support to the 
appellant.  The veteran did state that the appellant had 
incurred debts in his name after they separated without his 
knowledge and that he was paying these debts in monthly 
payments totaling $595.00.  The veteran, however, has not 
provided any evidence to support his statements that he is 
paying these debts off on behalf of the appellant.  The 
appellant reported in her Financial Status Report two of the 
debts that the veteran claims to be paying, and she noted 
that both debts were not being paid.  It was also noted by 
both the appellant and the veteran that one of the debts that 
the veteran claimed to have been paying was for a vehicle 
that was repossessed.  Obviously if the veteran had actually 
been paying this debt, the vehicle would not have been 
repossessed, and that fact raises serious questions regarding 
the accuracy of the veteran's financial statement.  

The evidence shows that, prior to November 2004, the veteran 
was receiving additional benefits for the appellant as his 
dependent, benefiting from claiming the appellant as a 
dependent, and was not providing any direct financial support 
to her during that period of time.  

The evidence satisfies the requirements for an apportionment 
of the veteran's VA disability compensation benefits on the 
basis that he is not reasonably discharging his financial 
responsibility to support the appellant.  Accordingly, the 
Board need not consider whether the appellant has 
demonstrated financial need and need not consider whether an 
apportionment based on financial need would cause the veteran 
undue economic hardship.  In light of these facts, the Board 
finds that an apportionment of the veteran's VA disability 
compensation in the amount paid the veteran as dependency 
allowance for the appellant should be awarded, but only prior 
to October [redacted], 2004.  38 C.F.R. § 3.450(a)(1)(ii) (2006).   

The Board acknowledges that the appellant and the veteran 
have submitted financial information in support of their 
respective claims, and that the veteran has asserted that an 
apportionment will cause him undue financial hardship.  
However, as previously indicated, if a claim is being decided 
under the general apportionment provisions of 38 C.F.R. § 
3.450, it is not incumbent upon the appellant to establish 
financial need.  Moreover, if a claim is not being decided 
under the special provisions of 38 C.F.R. § 3.451, a weighing 
of hardship is not required.  In any event, since the amount 
of the apportionment the Board has granted the appellant is 
equal to the amount the veteran received because for the 
appellant as his dependent, an apportionment in that amount 
cannot cause hardship on the veteran.  See Hall v. Brown, 5 
Vet. App. 294, 295 (1993). 

A general apportionment is warranted, but only prior to 
October [redacted], 2004, the date their marriage was dissolved by 
court decree.  

As a final matter, the Board notes that 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107 and 5126 (West 2002 & Supp. 2005); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2006) 
describe VA's duties to notify and assist claimants in 
substantiating a claim for VA benefits.  However, these 
provisions are not applicable to claims such as the one 
decided herein.  Cf. Barger v. Principi, 16 Vet. App. 132 
(2002).  In Barger, the United States Court of Appeals for 
Veterans Claims held that the VCAA, with its expanded duties, 
is not applicable to cases involving the waiver of recovery 
of overpayment claims, pointing out that the statute at issue 
in such cases was not found in Title 38, United States Code, 
Chapter 51 (i.e. the laws changed by VCAA), but rather is 
Chapter 53.  Similarly, the statute at issue in this matter 
is not found in Chapter 51 but rather Chapter 53 and notice 
under Chapter 51 of Title 38 of the United States Code is not 
required.

In any event, the record reflects that the appellant and the 
veteran were provided letters in April 2004 that letter 
notified them of the information and evidence necessary to 
adjudicate the appellant's claim for apportionment and that 
they were responsible for providing the requested information 
and evidence.  The letters advised them of what specific 
information and evidence was needed to adjudicate the claim, 
all of which could only be provided by them.  In this way, 
they were advised of the need to submit any evidence in their 
possession that pertains to the claim.  


ORDER

Entitlement to a general apportionment of the veteran's VA 
disability compensation benefits received in the amount paid 
the veteran as dependency allowance for the appellant is 
granted, but only prior to October [redacted], 2004. 





____________________________________________
RONALD W. SCHOLZ
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


